Exhibit 10.2

GUARANTY

Property Commonly Known as

“Data Center Facilities, ACC5 and ACC6, Ashburn, Virginia”

THIS GUARANTY (“Guaranty”) made as of December 2, 2009, by DUPONT FABROS
TECHNOLOGY, L.P., a Maryland limited partnership (“Guarantor”), to and for the
benefit of TD BANK, NATIONAL ASSOCIATION (“TD Bank”), a national banking
association, as Agent (“Agent”), and TD Bank and the other lenders now or
hereafter a party to the Credit Agreement (as hereinafter defined) (the
“Lenders”) (Agent and the Lenders, and their successors and assigns, are
hereinafter referred to collectively as the “Credit Parties”).

R E C I T A L S

A. On or about the date hereof, Fox Properties LLC, a Delaware limited liability
company (“Borrower”), Guarantor, Agent and the Lenders entered into that certain
Credit Agreement (the “Credit Agreement”) whereby the Lenders agreed to make a
term loan (the “Loan”) available to Borrower in the maximum aggregate amount at
any time outstanding not to exceed the sum of One Hundred Fifty Million and
no/100 Dollars ($150,000,000.00), secured by property at 44521 Hastings Drive,
Ashburn Corporate Center, Ashburn, Virginia, upon which (i) is located a data
center facility of approximately 300,000 gross square feet with a critical load
of 36.4 mega volt amps, and (ii) will be located a data center facility of
approximately 240,000 gross square feet with a critical load of 31.2 mega volt
amps (collectively, the “Property”). Capitalized terms used and not otherwise
defined herein shall have the meanings given to them in the Credit Agreement.

B. In connection with the Loan, Borrower has executed and delivered the Notes in
favor of Lenders, payment of which is secured by (i) the Mortgage, and (ii) the
other Loan Documents.

C. Guarantor will derive material financial benefit from the Loan evidenced and
secured by the Notes, the Mortgage and the other Loan Documents.

D. The Credit Parties have relied on the statements and agreements contained
herein in agreeing to make the Loan. The execution and delivery of this Guaranty
by Guarantor is a condition precedent to the making of the Loan by Lenders.

AGREEMENTS

NOW, THEREFORE, intending to be legally bound, Guarantor, in consideration of
the matters described in the foregoing Recitals, which Recitals are incorporated
herein and made a part hereof, and for other good and valuable consideration the
receipt and sufficiency of which are acknowledged, hereby covenants and agrees
for the benefit of the Credit Parties and their respective successors,
indorsees, transferees, participants and assigns as follows:

1. Guarantor, absolutely, unconditionally, and irrevocably guarantees:

(a) subject to the terms of Section 22 below, the full and prompt payment of the
principal of and interest on the Notes when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, and the full and
prompt payment of all sums which may now be or may hereafter become due and
owing under the Notes, the Credit Agreement and the other Loan Documents;



--------------------------------------------------------------------------------

(b) the full, complete and punctual observance, performance and satisfaction of
all of the other obligations, duties, covenants and agreements of Borrower under
the Credit Agreement and the other Loan Documents; and

(c) the full and prompt payment of any Enforcement Costs (as hereinafter defined
in Section 7 hereof).

All amounts due, debts, liabilities, payment obligations and other obligations
described in subsections (a) through (c) of this Section 1 are referred to
herein as the “Obligations.”

2. In the event of any default by Borrower in the payment or performance of the
Obligations and the expiration of any applicable cure or grace period, Guarantor
agrees, on demand by Agent or the Credit Parties (which demand may be made
concurrently with notice to Borrower that Borrower is in default of its
obligations), to pay and perform all the Obligations regardless of any defense,
right of setoff or claims which Borrower or Guarantor may have against any of
the Credit Parties. The Credit Parties shall have the right, at their option,
either before, during or after commencing foreclosure or sale proceedings, as
the case may be, and before, during or after pursuing any other right or remedy
against Borrower or Guarantor, to perform any and all of the Obligations by or
through any agent of its selection, all as the Credit Parties in their sole
discretion deem proper, and Guarantor shall indemnify and hold the Credit
Parties free and harmless of, and against any and all loss, damage, cost,
expense, injury, or liability the Credit Parties may suffer or incur in
connection with the exercise of their rights under this Guaranty or the
performance of the Obligations. Furthermore, the Credit Parties shall not have
any obligation to protect or insure any collateral for the Loan, nor shall the
Credit Parties have any obligation to perfect their security interest in any
collateral for the Loan.

All of the remedies set forth herein and/or provided for in any of the Loan
Documents or at law or equity shall be available to the Credit Parties, and the
choice by the Credit Parties of one such alternative over another shall not be
subject to question or challenge by Guarantor or any other Person, nor shall any
such choice be asserted as a defense, setoff, or failure to mitigate damages in
any action, proceeding, or counteraction by the Credit Parties to recover or
seeking any other remedy under this Guaranty, nor shall such choice preclude the
Credit Parties from subsequently electing to exercise a different remedy. The
parties have agreed to the alternative remedies hereinabove specified in part
because they recognize that the choice of remedies in the event of a failure
hereunder will necessarily be and should properly be a matter of good faith
business judgment, which the passage of time and events may or may not prove to
have been the best choice to maximize recovery by the Credit Parties at the
lowest cost to Borrower and/or Guarantor. It is the intention of the parties
that such good faith choice by the Credit Parties be given conclusive effect
regardless of such subsequent developments.

 

2



--------------------------------------------------------------------------------

3. Guarantor hereby agrees that its obligations hereunder shall not be affected
or impaired by, and hereby waives and agrees not to assert or take advantage of
any defense based on:

(a)(i) any change in the amount, interest rate or due date or other term of any
of the obligations hereby guaranteed, (ii) any change in the time, place or
manner of payment of all or any portion of the obligations hereby guaranteed,
(iii) any amendment or waiver of, or consent to the departure from or other
indulgence with respect to, the Credit Agreement, any other Loan Document, or
any other document or instrument evidencing or relating to any obligations
hereby guaranteed, or (iv) any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, the Credit Agreement, any of the other Loan Documents, or any other
documents, instruments or agreements relating to the obligations hereby
guaranteed or any other instrument or agreement referred to therein or
evidencing any obligations hereby guaranteed or any assignment or transfer of
any of the foregoing;

(b) any subordination of the payment of the obligations hereby guaranteed to the
payment of any other liability of Borrower or any other person;

(c) any act or failure to act by Borrower or any other Person which may
adversely affect Guarantor’s subrogation rights, if any, against Borrower or any
other Person to recover payments made under this Guaranty;

(d) any nonperfection or impairment of any security interest or other lien on
any collateral, if any, securing in any way any of the obligations hereby
guaranteed or any failure on the part of the Credit Parties to ascertain the
extent or nature of any collateral or any insurance or other rights with respect
thereto, or the liability of any party liable under the Loan Documents or the
obligations evidenced or secured thereby;

(e) any application of sums paid by Borrower or any other Person with respect to
the Obligations, regardless of what liabilities of Borrower remain unpaid;

(f) any defense of Borrower, including without limitation, the invalidity,
illegality or unenforceability of any of the Obligations;

(g) either with or without notice to Guarantor, any renewal, extension,
modification, amendment or any other changes in the Obligations, including but
not limited to any material alteration of the terms of payment or performance of
the Obligations;

(h) any statute of limitations in any action hereunder or for the collection of
the Notes or for the payment or performance of any obligation hereby guaranteed;

(i) the incapacity, lack of authority, death or disability of Borrower or any
other Person or entity, or the failure of the Credit Parties to file or enforce
a claim against the estate (either in administration, bankruptcy or in any other
proceeding) of Borrower or Guarantor or any other Person;

 

3



--------------------------------------------------------------------------------

(j) the dissolution or termination of existence of Borrower, Guarantor or any
other Person;

(k) the voluntary or involuntary liquidation, sale or other disposition of all
or substantially all of the assets of Borrower or Guarantor or any other Person;

(l) the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, Borrower
or Guarantor or any other Person, or any of Borrower’s or Guarantor’s or any
other Person’s properties or assets;

(m) an assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of Borrower) or
any other stay provided under any other debtor relief law (whether statutory,
common law, case law or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, shall operate or be
interpreted to stay, interdict, condition, reduce or inhibit the ability of the
Credit Parties to enforce any of their rights, whether now or hereafter
required, which the Credit Parties may have against Guarantor or any collateral
for the Loan;

(n) any right or claim of right to cause a marshaling of the assets of Borrower
or Guarantor;

(o) the damage, destruction, condemnation, foreclosure or surrender of all or
any part of any collateral or the Property or any of the improvements located
thereon;

(p) the failure of the Credit Parties to give notice of the existence, creation
or incurring of any new or additional indebtedness or obligation of Borrower or
of any action or nonaction on the part of any other person whomsoever in
connection with any obligation hereby guaranteed;

(q) any failure or delay of the Credit Parties to commence an action against
Borrower or any other Person, to assert or enforce any remedies against Borrower
under the Notes or the other Loan Documents, or to realize upon any security;

(r) any failure of any duty on the part of the Credit Parties to disclose to
Guarantor any facts they may now or hereafter know regarding Borrower
(including, without limitation Borrower’s financial condition), any other person
or entity, any collateral, or any other assets or liabilities of such person or
entity, whether such facts materially increase the risk to Guarantor or not (it
being agreed that Guarantor assume responsibility for being informed with
respect to such information);

(s) failure to accept or give notice of acceptance of this Guaranty by the
Credit Parties;

(t) failure to make or give notice of presentment and demand for payment of any
of the indebtedness or performance of any of the obligations hereby guaranteed;

 

4



--------------------------------------------------------------------------------

(u) failure to make or give protest and notice of dishonor or of default to
Guarantor or to any other party with respect to the indebtedness or performance
of obligations hereby guaranteed;

(v) any and all other notices whatsoever to which Guarantor might otherwise be
entitled;

(w) any lack of diligence by the Credit Parties in collection, protection or
realization upon any collateral securing the payment of the indebtedness or
performance of obligations hereby guaranteed;

(x) the invalidity or unenforceability of the Notes, or any of the other Loan
Documents, or any assignment or transfer of the foregoing;

(y) the compromise, settlement, release or termination of any or all of the
obligations of Borrower under the Notes or the other Loan Documents;

(z) any transfer by Borrower or any other Person of all or any part of the
security encumbered by the Loan Documents;

(aa) any right to require the Credit Parties to proceed against Borrower or any
other Person or to proceed against or exhaust any security held by the Credit
Parties at any time or to pursue any other remedy in the Credit Parties’ power
or under any other agreement before proceeding against Guarantor hereunder or
under any other Loan Document;

(bb) the failure of the Credit Parties to perfect any security or to extend or
renew the perfection of any security;

(cc) any principle or provision of law, statutory or otherwise, which is or
might be in conflict with the terms and provisions of this Guaranty;

(dd) any inaccuracy of any representation or other provision contained in any
Loan Document;

(ee) any sale or assignment of the Loan Documents, or any interest therein;

(ff) any and all rights, benefits and defenses which might otherwise be
available under the provisions of any other applicable statues, rules or common
law principals or provisions which might operate to limit Guarantor’s liability
under, or the enforcement of, this Guaranty; or

(gg) to the fullest extent permitted by law, any other legal, equitable or
surety defenses whatsoever to which Guarantor might otherwise be entitled, it
being the intention that the obligations of Guarantor hereunder are absolute,
unconditional and irrevocable.

Guarantor understands that the exercise by the Credit Parties of certain rights
and remedies may affect or eliminate Guarantor’s right of subrogation against
Borrower and that Guarantor may therefore incur partially or totally
nonreimbursable liability hereunder.

 

5



--------------------------------------------------------------------------------

Nevertheless, Guarantor hereby authorizes and empowers the Credit Parties, their
successors, endorsees and assigns, to exercise in its or their sole discretion,
any rights and remedies, or any combination thereof, which may then be
available, including, without limitation, any remedies against Borrower with
respect to the Notes, it being the purpose and intent of Guarantor that the
obligations hereunder shall be absolute, continuing, independent and
unconditional under any and all circumstances.

4. Guarantor hereby consents and agrees that the Credit Parties may at any time,
and from time to time, without thereby releasing Guarantor from any liability
hereunder and without notice to or further consent from Guarantor or any other
Person, either with or without consideration: release or surrender any lien or
other security of any kind or nature whatsoever held by them or by any person,
firm or corporation on their behalf or for their account, securing any
indebtedness or liability hereby guaranteed; substitute for any collateral so
held by them, other collateral of like kind, or of any kind; modify the terms of
the Notes or the Loan Documents; extend or renew the Notes for any period; grant
releases, compromises and indulgences with respect to the Notes or the Loan
Documents and to any persons or entities now or hereafter liable thereunder or
hereunder; release any other guarantor, surety, endorser or accommodation party
of the Notes or any other Loan Document; or take or fail to take any action of
any type whatsoever. No such action which the Credit Parties shall take or fail
to take in connection with the Notes or the Loan Documents, or any of them, or
any security for the payment of the indebtedness of Borrower to the Credit
Parties or for the performance of any obligations or undertakings of Borrower or
Guarantor, nor any course of dealing with Borrower or any other Person, shall
release Guarantor’s obligations hereunder, affect this Guaranty in any way or
afford Guarantor any recourse against the Credit Parties. The provisions of this
Guaranty shall extend and be applicable to all replacements, supplements,
renewals, amendments, extensions, consolidations, restatements and modifications
of the Notes and the other Loan Documents, and any and all references herein to
the Notes and the other Loan Documents shall be deemed to include any such
replacements, supplements, renewals, extensions, amendments, consolidations,
restatements or modifications thereof. Without limiting the generality of the
foregoing, Guarantor acknowledges the terms of Section 18 of the Credit
Agreement and agrees that this Guaranty shall extend and be applicable to each
new or replacement note delivered by Borrower pursuant thereto without notice to
or further consent from Guarantor. Guarantor acknowledges that no
representations of any kind whatsoever have been made by the Credit Parties. No
modification or waiver of any of the provisions of this Guaranty shall be
binding upon the Credit Parties except as expressly set forth in a writing duly
signed and delivered by Agent in accordance with the provisions of the Credit
Agreement.

5. This is an absolute, present and continuing guaranty of payment and
performance and not of collection. Guarantor agrees that this Guaranty may be
enforced by the Credit Parties without the necessity at any time of resorting to
or exhausting any other security or collateral given in connection herewith or
with the Notes, Credit Agreement, Mortgage or any of the other Loan Documents
through foreclosure or sale proceedings, as the case may be, under the Mortgage
or otherwise, or resorting to any other guaranties, and Guarantor hereby waives
any right to require the Credit Parties to join Borrower in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrower or to pursue any other remedy or enforce any other right. Guarantor
further agrees that nothing contained herein or otherwise shall prevent the
Credit Parties from pursuing concurrently or successively all rights

 

6



--------------------------------------------------------------------------------

and remedies available to them at law and/or in equity or under the Notes,
Credit Agreement, Mortgage or any other Loan Documents, and the exercise of any
of their rights or the completion of any of their remedies shall not constitute
a discharge of Guarantor’s obligations hereunder, it being the purpose and
intent of Guarantor that the obligations of Guarantor hereunder shall be
absolute, independent and unconditional under any and all circumstances
whatsoever. None of Guarantor’s obligations under this Guaranty or any remedy
for the enforcement thereof shall be impaired, modified, changed or released in
any manner whatsoever by any impairment, modification, change, release or
limitation of the liability of Borrower under the Notes, Credit Agreement,
Mortgage or other Loan Documents or by reason of the bankruptcy of Borrower or
by reason of any creditor or bankruptcy proceeding instituted by or against
Borrower. This Guaranty shall continue to be effective or be reinstated (as the
case may be) if at any time payment of all or any part of any sum payable
pursuant to the Notes, Credit Agreement, Mortgage or any other Loan Document is
rescinded or otherwise required to be returned by the Credit Parties upon the
insolvency, bankruptcy, dissolution, liquidation, or reorganization of Borrower,
or upon or as a result of the appointment of a receiver, intervenor, custodian
or conservator of or trustee or similar officer for, Borrower or any substantial
part of its property, or otherwise, all as though such payment to the Credit
Parties had not been made, regardless of whether the Credit Parties contested
the order requiring the return of such payment. In the event of the foreclosure
of the Mortgage and of a deficiency, Guarantor hereby promises and agrees
forthwith to pay the amount of such deficiency notwithstanding the fact that
recovery of said deficiency against Borrower would not be allowed by applicable
law; however, the foregoing shall not be deemed to require that the Credit
Parties institute foreclosure proceedings or otherwise resort to or exhaust any
other collateral or security prior to or concurrently with enforcing this
Guaranty.

6. In the event any Credit Party or any holder of the Notes shall assign a Note
to any other Credit Party or other entity to secure a loan from such Credit
Party or other entity to any Credit Party or such holder for an amount not in
excess of the amount which will be due, from time to time, from Borrower to such
Credit Party under such Note with interest not in excess of the rate of interest
which is payable by Borrower to such Credit Party under such Note, Guarantor
will accord full recognition thereto and agree that all rights and remedies of
such Credit Party or such holder hereunder shall be enforceable against
Guarantor by such Credit Party or other entity with the same force and effect
and to the same extent as would have been enforceable by such Credit Party or
such holder but for such assignment; provided, however, that unless such Credit
Party shall otherwise consent in writing, such Credit Party shall have an
unimpaired right, prior and superior to that of its assignee or transferee, to
enforce this Guaranty for the Credit Parties’ benefit to the extent any portion
of the Indebtedness or any interest therein is not assigned or transferred.

7. If: (a) this Guaranty is placed in the hands of an attorney for collection or
is collected through any legal proceeding; (b) an attorney is retained to
represent the Credit Parties in any bankruptcy, reorganization, receivership, or
other proceedings affecting creditors’ rights and involving a claim under this
Guaranty; (c) an attorney is retained to provide advice or other representation
with respect to this Guaranty; or (d) an attorney is retained to represent any
one or more of the Credit Parties in any proceedings whatsoever in connection
with this Guaranty and the Credit Parties prevail in any such proceedings, then
Guarantor shall pay to the Credit Parties upon demand all attorney’s fees, costs
and expenses incurred in connection therewith (all of

 

7



--------------------------------------------------------------------------------

which are referred to herein as “Enforcement Costs”), in addition to all other
amounts due hereunder, regardless of whether all or a portion of such
Enforcement Costs are incurred in a single proceeding brought to enforce this
Guaranty as well as the other Loan Documents.

8. The parties hereto intend and believe that each provision in this Guaranty
comports with all applicable local, state and federal laws and judicial
decisions. However, if any provision or provisions, or if any portion of any
provision or provisions, in this Guaranty is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Guaranty to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Guaranty shall be construed as if such illegal,
invalid, unlawful, void or unenforceable portion, provision or provisions were
not contained therein, and that the rights, obligations and interest of the
Credit Parties or the holder of the Notes under the remainder of this Guaranty
shall continue in full force and effect.

9. TO THE GREATEST EXTENT PERMITTED BY LAW, GUARANTOR HEREBY WAIVES ANY AND ALL
RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY THE CREDIT PARTIES. WITH RESPECT TO
ANY SUIT, ACTION OR PROCEEDINGS RELATING TO THIS GUARANTY (EACH, A
“PROCEEDING”), THE CREDIT PARTIES AND GUARANTOR IRREVOCABLY (A) SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS HAVING JURISDICTION
IN THE COMMONWEALTH OF VIRGINIA, AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE
AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT,
WAIVE ANY CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM
AND FURTHER WAIVE THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT
SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY. NOTHING IN THIS GUARANTY
SHALL PRECLUDE THE CREDIT PARTIES FROM BRINGING A PROCEEDING IN ANY OTHER
JURISDICTION NOR WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE
JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION.
THE CREDIT PARTIES AND GUARANTOR FURTHER AGREE AND CONSENT THAT, IN ADDITION TO
ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE
OF PROCESS IN ANY PROCEEDING IN ANY COMMONWEALTH OF VIRGINIA OR UNITED STATES
COURT SITTING IN THE COMMONWEALTH OF VIRGINIA MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE APPLICABLE PARTY AT
THE ADDRESS INDICATED BELOW, AND SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT;
EXCEPT THAT IF SUCH PARTY SHALL REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE
DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.
FURTHERMORE, THE GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE BENEFITS OF SECTIONS 49-25 AND 49-26 OF THE CODE OF VIRGINIA (1950), AS
AMENDED.

 

8



--------------------------------------------------------------------------------

10. Any indebtedness of Borrower to Guarantor now or hereafter existing is
hereby subordinated to the payment and performance of the Obligations. Guarantor
agrees that, until the entire Indebtedness has been paid in full and all other
Obligations have been paid and performed, Guarantor will not seek, accept, or
retain for its own account, any payment from Borrower on account of such
subordinated debt. Any payments to Guarantor on account of such subordinated
debt shall be collected and received by Guarantor in trust for the Credit
Parties and shall be paid over to the Credit Parties on account of the
Indebtedness without impairing or releasing the obligations of Guarantor
hereunder. Guarantor will not, by paying any sum recoverable hereunder (whether
or not demanded by the Credit Parties) or by any means or on any other ground,
claim any set-off or counterclaim against Borrower in respect of any liability
of Guarantor to Borrower or, in proceedings under federal bankruptcy law or
insolvency proceedings of any nature, prove in competition with the Credit
Parties in respect of any payment hereunder or be entitled to have the benefit
of any counterclaim or proof of claim or dividend or payment by or on behalf of
Borrower or the benefit of any other security for any of the Obligations hereby
guaranteed which, now or hereafter, the Credit Parties may hold or in which they
may have any share. Guarantor hereby expressly waives any right of contribution
from or indemnity against Borrower, whether at law or in equity, arising from
any payments made by Guarantor pursuant to the terms of this Guaranty, and
Guarantor acknowledges that Guarantor has no right whatsoever to proceed against
Borrower or for reimbursement of any such payments. In connection with the
foregoing, Guarantor expressly waives any and all rights of subrogation to the
Credit Parties against Borrower, and Guarantor hereby waives any rights to
enforce any remedy which the Credit Parties may have against Borrower and any
rights to participate in any collateral for Borrower’s obligations under the
Loan Documents.

11. Any amounts received by the Credit Parties from any source on account of the
Loan may be utilized by the Credit Parties for the payment and performance of
the Obligations and in such order as the Credit Parties may from time to time
elect. Additionally, if the Obligations guaranteed hereby are less than the full
indebtedness evidenced by the Notes, all rents, proceeds and avails of the
Property, including proceeds of realization of the Credit Parties’ collateral
and all other payments and collections, shall be deemed applied on the
indebtedness of Borrower to the Credit Parties that is not guaranteed by
Guarantor until such unguaranteed Obligations of Borrower to the Credit Parties
has been fully repaid before being applied upon the Obligations guaranteed by
Guarantor.

12. GUARANTOR AND THE CREDIT PARTIES (BY THEIR ACCEPTANCE HEREOF) HEREBY WAIVE
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR
ARISING FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS GUARANTY AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

13. All notices, demands, requests or other communications to be sent by one
party to another hereunder or required by law shall be given and become
effective as provided in the Credit Agreement.

 

9



--------------------------------------------------------------------------------

14. In order to induce the Lenders to make the Loan, Guarantor makes the
following representations and warranties to the Credit Parties set forth in this
Section. Guarantor acknowledges that but for the truth and accuracy of the
matters covered by the following representations and warranties, the Lenders
would not have agreed to make the Loan.

(a) Guarantor is duly formed, validly existing and in good standing in its state
of organization and has qualified to do business and is in good standing in any
state in which it is necessary in the conduct of its business.

(b) Guarantor maintains an office at the address set forth for such party in
Section 13.

(c) Any and all balance sheets, net worth statements, and other financial data
with respect to Guarantor which have heretofore been given to the Credit Parties
by or on behalf of Guarantor fairly and accurately present the financial
condition of Guarantor as of the respective dates thereof.

(d) The execution, delivery, and performance by Guarantor of this Guaranty does
not and will not contravene or conflict with (i) any law, order, rule,
regulation, writ, injunction or decree now in effect of any federal, state or
local governmental authority, or court, having jurisdiction over Guarantor,
(ii) any contractual restriction binding on or affecting Guarantor or
Guarantor’s property or assets which may adversely affect Guarantor’s ability to
fulfill its obligations under this Guaranty, (iii) the instruments creating any
trust holding title to any assets included in Guarantor’s financial statements,
or (iv) the organizational or other documents of Guarantor.

(e) This Guaranty creates legal, valid, and binding obligations of Guarantor
enforceable in accordance with its terms.

(f) Except as disclosed in writing to the Credit Parties, there is no action,
proceeding, or investigation pending or, to the knowledge of Guarantor,
threatened or affecting any Guarantor, which may adversely affect such
Guarantor’s ability to fulfill its obligations under this Guaranty. There are no
judgments or orders for the payment of money rendered against Guarantor for an
amount in excess of $1,000,000 which have been undischarged for a period of ten
(10) or more consecutive days and the enforcement of which is not stayed by
reason of a pending appeal or otherwise. Guarantor is not in default under any
agreements which may materially adversely affect such Guarantor’s ability to
fulfill its obligations under this Guaranty.

(g) All statements set forth in the Recitals are true and correct.

All of the foregoing representations and warranties shall be deemed remade on
the date of the first disbursement of Loan proceeds, on the date of each advance
of Loan proceeds, and upon any extension of the Loan pursuant to the Credit
Agreement. Guarantor hereby agrees to indemnify and hold the Credit Parties free
and harmless from and against all loss, cost, liability, damage, and expense,
including attorney’s fees and costs, which the Credit Parties may sustain by
reason of the inaccuracy or breach of any of the foregoing representations and
warranties as of the date the foregoing representations and warranties are made
and are remade.

 

10



--------------------------------------------------------------------------------

15. Guarantor shall deliver or cause to be delivered to the Credit Parties all
of the Guarantor’s financial statements to be delivered in accordance with the
terms of the Credit Agreement.

16. This Guaranty shall be binding upon the successors and assigns of Guarantor
and shall not be discharged in whole or in part by the death or the dissolution
of any principal in Guarantor. Guarantor may not assign or transfer any of its
rights or obligations under this Guaranty without the prior written consent of
the Credit Parties. If more than one party executes this Guaranty, the liability
of all such parties shall be joint and several.

17. THIS GUARANTY, THE NOTES, AND ALL OTHER INSTRUMENTS EVIDENCING AND SECURING
THE LOAN SECURED HEREBY WERE DELIVERED BY GUARANTOR AND ACCEPTED BY AGENT IN THE
COMMONWEALTH OF VIRGINIA, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND THE UNDERLYING TRANSACTIONS EMBODIED HEREBY. IN
ALL RESPECTS, INCLUDING, WITHOUT LIMITATION, PERFORMANCE OF THIS GUARANTY AND
THE OBLIGATIONS ARISING HEREUNDER, THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE COMMONWEALTH OF VIRGINIA
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

18. Lenders shall be entitled to honor any request for Loan proceeds made by
Borrower and shall have no obligation to see to the proper disposition of such
advances. Guarantor agrees that their respective obligations hereunder shall not
be released or affected by reason of any improper disposition by Borrower of
such Loan proceeds.

19. In the event of the business failure of Guarantor or if there shall be
pending any bankruptcy or insolvency case or proceeding with respect to
Guarantor under federal bankruptcy law or any other applicable law or in
connection with the insolvency of Guarantor, or if a liquidator, receiver, or
trustee shall have been appointed for Guarantor or Guarantor’s properties or
assets, the Credit Parties may file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Credit Parties allowed in any proceedings relative to Guarantor, or any of
Guarantor’s properties or assets, and, irrespective of whether the indebtedness
or other obligations of Borrower guaranteed hereby shall then be due and
payable, by declaration or otherwise, the Credit Parties shall be entitled and
empowered to file and prove a claim for the whole amount of any sums or sums
owing with respect to the indebtedness or other obligations of Borrower
guaranteed hereby, and to collect and receive any moneys or other property
payable or deliverable on any such claim. Guarantor covenants and agrees that
upon the commencement of a voluntary or involuntary bankruptcy proceeding by or
against Borrower, Guarantor shall not seek a supplemental stay or otherwise
pursuant to 11 U.S.C. §105 or any other provision of the United States
Bankruptcy Code, as amended, or any other debtor relief law (whether statutory,
common law, case law, or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, to stay, interdict,
condition, reduce or inhibit the ability of the Credit Parties to enforce any
rights of the Credit Parties against Guarantor by virtue of this Guaranty or
otherwise.

 

11



--------------------------------------------------------------------------------

20. Guarantor agrees that in addition to disclosures made in accordance with
standard banking practices, any Credit Party may disclose information obtained
by such Credit Party pursuant to this Guaranty to assignees or participants and
potential assignees or participants hereunder subject to the terms of the Credit
Agreement.

21. This Guaranty may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same instrument.

22. (a) Without modifying or limiting any provision of this Guaranty or any
agreement contained herein, it is hereby agreed that notwithstanding Section 1
of this Guaranty, the aggregate amount recoverable from the Guarantor pursuant
to this Guaranty with respect to the principal balance of the Notes shall be
limited to One Hundred Twelve Million Five Hundred Thousand Dollars and no/100
Dollars ($112,500,000.00); provided, however, in the event the Total Commitment
is increased pursuant to Section 2.11 of the Credit Agreement, or decreased
pursuant to a permitted curtailment of the Total Commitment in accordance with
the terms of the Credit Agreement (provided that any such permitted curtailment
and decrease must occur prior to the occurrence of an Event of Default or a
demand by Agent pursuant to the terms of Section 3.2(b) of the Credit
Agreement), the aggregate amount recoverable from the Guarantor pursuant to this
Guaranty with respect to the principal balance of the Notes shall be increased
(or decreased, if applicable) to an amount equal to seventy-five (75%) of the
then increased (or decreased) Total Commitment (but in no event shall such
aggregate amount recoverable from the Guarantor exceed $187,500,000).

(b) Guarantor specifically acknowledges that the limits set forth above are
limits only upon the amount recoverable from the Guarantor with respect to the
principal balance of the Notes and that such limitation does not affect the
liability, scope and duration of the obligations of Guarantor hereunder,
including, without limitation, Guarantor’s obligations with respect to
(i) interest accrued under the Notes, (ii) any protective advances or other
payment of funds made by the Credit Parties pursuant to any one or more of the
Loan Documents with respect to any failure of Borrower to perform its
obligations under the Loan Documents, and (iii) any Enforcement Costs.
Furthermore, Guarantor specifically acknowledges and agrees that, except as
expressly set forth in Section 22(a) hereof, any reduction in the obligations of
the Borrower under the Notes and the other Loan Documents whether by payment,
realization by the Credit Parties upon any collateral for the Loan or otherwise,
shall not reduce or otherwise affect the amount recoverable from Guarantor
hereunder until either (1) Guarantor itself has paid and the Credit Parties have
received the full amount recoverable from Guarantor as limited under the terms
of this Section 22 or (2) all of the obligations guaranteed or undertaken by
Guarantor hereunder have been fully and finally paid and performed in full as
contemplated hereinabove.

(c) Notwithstanding anything in Sections 22(a) and (b) of this Guaranty to the
contrary, there shall be no limit on Guarantor’s obligations and liabilities
guaranteed pursuant to Section 1(b) of this Guaranty or the amount recoverable
against Guarantor with respect thereto,

 

12



--------------------------------------------------------------------------------

and the provisions of this Section 22 shall not in any way limit Guarantor’s
liability or obligations with respect thereto. Furthermore, nothing herein shall
limit Guarantor’s obligations under the Environmental Indemnity or the Indemnity
and Guaranty Agreement.

23. The Guarantor covenants and agrees that so long as any Loan or Note is
outstanding that Guarantor shall comply with all of the covenants applicable to
Guarantor and its Subsidiaries contained in the Credit Agreement.

24. This Guaranty shall, subject to the terms of Section 5 hereof, continue in
effect until all of the Obligations and all of the obligations of Guarantor to
Lender under this Guaranty are fully and finally paid, performed and discharged
in accordance with their terms (and without regard to any extension, reduction
or other alteration thereof in any proceeding under the Bankruptcy Code or any
other proceeding described in Section 12.1(h), (i) or (j) of the Credit
Agreement) and are not subject to any bankruptcy preference period or any other
disgorgement, and the obligation of the Lenders to make disbursements of the
Loan under the Credit Agreement shall have terminated.

[SIGNATURES ON NEXT PAGE]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has delivered this Guaranty as of the date first
written above.

 

GUARANTOR:

DUPONT FABROS TECHNOLOGY, L.P., a

Maryland limited partnership

By:

 

DUPONT FABROS TECHNOLOGY, INC.,

a Maryland corporation, its sole General Partner

  By:  

/s/ Lammot J. du Pont

  Name:   Lammot J. du Pont   Title:   Executive Chairman of the Board

 

14